EBEATTQEWEY            GENERAL
                                 w TEXAS
                             AUHTIN   ~s.TBxAs
     PRICE DANIEL
     ATT’ORNEY
           GENERAL
                                 May 11, 1948

.-
           Bon. Olendon RobeHa             Opinionno, V-566
           County Attorney
           Bendma County                   Rez The authority of the
           BandePa9 Texa9                      Commiasloners 1 Court
                                               to apportion the auto-
                                               Sob118 registration
                                               reoeipts equally
                                                       the four co*-
                                               ale “CIoners’ precinote
                                               of the oounty.


                     Your requert for aa opinion from this ofiice
           on the above eubjeot matter Is, in part, as follows:
                “By order of the Commissloaeps~ Court of
                Bandepa Couaty, mode oa July 14, 1947,
                the automobile reglatpatioa   feee retaia-
                ed by the County as part of its county
                f~dva~Tbf;fdge   fuac,uader  Artlole 66755-
                               wepe dfvided equallj between
                th; fi& &&.cl       of this oountf.   The
                CoPissioneP of Preclnot No, 1 o? this
                county, bti well aa a great number of the
                Pesldents of this ppeafact, object to
                this manner of apportfoment of these
                funds among the ppeclnts on the grounds
                that Pmtafact No, 1 has the gpeatrst Reed
                of the funds; having mope mad mileage,
                mope tPatPic, Pequiplng more maintenaace,
                than the other precinot@,and further that
                most of such fees ape collected from au-
                tomobiles belonging to residenta of tie-
                aiaat Ho, 1 e e o
                “In Banders County, the needs of the aotm-
                ty with respect to maintenance of mads
                greatly rrceed the amount available in the
                county road and bridge fund, and there is
                ao way fn whiah the needs of aa7 af the
                precinct can be met, regardless of how
                the funds ape divfded.  HoweveP, It is
Hon. Olendoa Roberts,   page 2        (V-566)


     generally agreed that there is a much
     greater need snd nfy2esaitg for these
     funds in Precinct No. 1 than In any of
     the other precincts in this county,
     “Under the above clrcumstance8, can the
     Comi.ssioners Court divide the automobile
     registration  Sees equally betweea the
     SOUPprecincts in this 00unty, regard-
     less of the fact that there is a grftat-
     OP need for same In Precinct No, l?
           It was held In the 08-e OS Nova11 v. Shiterr
(Cam, of App,), 103 S.u.(2d) 363, that am to that por-
tion of fees provided SOP in Article 6675a-10, V. C, 5..
it le expressly   rovided how same shall be expended, and
SOP that peasoa xr tlcle 6740 has no application to same.
            Article 6675a-10, V, C. %,, provider,     in part:
            n
                    None of the monles ~10plaoed
     to the%eilt      of the Road and Brl@e Fund
     OS a county shall be uaed to pay the sal-
     ary or oTxgatioa       of any County Juee
     ok County omimioners       but all said nea-
     ies shall be used SOP the construction and
     Palntenance of latepal Poads in such coun-
     ty u&or the supervision of the County En-
     glnee~s if these be one, and if there is
     no such englneep, then the County Comie-
     sloae~s~ CouPt shall have authority to
     ooarsnd the services of the Dlvlsloa Sk-
       inee~ OS‘the btate Highway Department SOP
     ! he purpore of supervising the.camtruotion
     and s\ur*eyLngof latepal roada in their re-
     speotive countleso     All funds allocated   to.
     the counties by the provisions of this Act
      (Arts. 6675a-1 to 6675a-14; P. 0, Art, 807a)
     my be used by the counties la the payment
     of obligations,    IS any, ieaued and incurred
     in the construction or the improvement of
     ali roads, Including State Highway8 of
     euch counties and districts     therein; or the
     improvement of the goad8 coaprLslry the
     County Road Byetom.
          The purpose   as   stated     In btiole   6675r-10   Is
the conetruct.ton and maintenance of lateral made or
payment of obllgations~incumed   in the construction or
Eon. fflendoa Roberts,   page 3 ,(*-566)


improvement of all roads in the county. we quote the
following Sror Stovall V. Qhlvers, suprar
           It
                . By article 2342 of the Re-
     vised &itutes,    it is provided that the
     several comalsaioriera9 together with the
     county juae,   shall coxpoae the *oopris-
     sloaers court. I Suah court is manifest-
     ly a unit, and is the agency of the whole
     county.   The respective members of the
     commiaslonera co\urt ape therefore prlmr-
     lly representatives    of the whole county,
     and notmerely represeatatlvea     of their
     ~espeatlve precinats.     The duty of the
     comlsslone~s court Is to transact the
     busineaa, protect the lateremta, and pro-
     rote the welfare of the oounty aa a whole.
     Among the powers conferred upon such court
     by article 2351 are the Sollowlngt     The
     power to lay out sad establish,    chapge and
     dlecoatlnue roads and highwaya, the power
     to build bridges aad keep ther in repair,
     and the power to exercise general control
     over all mada, hfghwaya, Serplea, and
     bridges in their countlea.     They hare the
     power to levy a tax not to exceed 15 cents
     on the $100 valuation SOP roads and brMges.
     This Sund is, of course, SOP the Benefit
     of all roads sad bridges of the county.
     Thea* provisions of the law, as well as
     others which might be mentloaed, clearly
     contemplate that the contsslone~s     oourt
     of each county shall regard the roads arid
     bighwaysof the county aa a system; to be
     laid out, changed, repaired, lmp~oved, and
     m~lntalxmd. afi far as practical,   as a whole
     to the best Interests and welfare of all
     the people ot the oounty. It 1s clearly
     contemplatedthat all roads and bridges
     of the aounty shall be 8alatairud,PepalP-
     ed, and improved when neaessary, as the
     conditions may reqtire, regardless oS.the
     poolnet In which same may be located, so
     far aa the funds will equitably justiij.
Eon. Qleadon Roberta, page 4    (V-566)




          We quote the following   fr,om Attorney Qaaeralle
Opinion Ro. 0-1091:
           “Aa for that portion OS the county
     road and bridge fund oonsisting of auto-
     moblle vegistlaatlan Sees paid into the
     fund of article 6675a, section 10, Is
     contPolli      It is our oplnlon that in
     expending Y his portion of the fund for
     the purposes expressly set out in sec-
     tion 10 of article 6675a, the COIPILIEI~RF
     em1 court of the county ahall regard the
     roada and highwaya of the county as a E~PJ-
     ten to be built, improved and maintained
     aa a whole to the best interests and we&-
     rare of all the people of the aouuiy and
     of all the ppeclnoim ,of the county*
            It was he&d In Attorney Qeneralts opinion lo.
O-3378  that the Comiulealouerav Couvt 1,s not authorized
to allocate the automblle regletration    Sees to the var-
ious ~precJ.nota In an apportionment which would result
in one proectiat being able to maintain a better alsea
oS roads and highways than other precinats.
          you stated in your letter that “it is gener-
ally agreed that there la a much greater need and aec-
esalty SOP these funds In Precinct flo, 1 than in any of
the other precincts in this countyr     We, of coumte, can-
not pa38 on tbat fact imue.     But’atmunlng that to be
oorreat, It Is ,our opinfon in.-view of the foregoing, that
the ComnlssioneVs~ Court of Baudepa County should not di-
vide the automobile PegiatPation fees equally between
the Souv ppecinots of’ the county,   On the fmatrary, these
Sees should be expended in such a manner as to give to
the county as a whole a uniform system of roads agd high-
ways without reference to ppeolnct lines.    This reaponsi-
blllty mats with the Commissioners* Court and must be
determined by It in accordance with all the faata and olr-
cumtanoea involved.    !Chia opfnion fe not to be construed
aa paaaing on the fact questions relative to the needs of
the county as a unit.
.    -




    am.   ~l.taon   mmts;   paga 5   (v-566)



               That poPeionof the CotmJ Roadand
          Bi'lw, kd     consisting of automobilese-
          glstlratlon fees paid into the iund should
          be,eXpeAded iA such a &SAAeP88 to give
          the aountj aa rwhole a uniform system of
          roads and hl@?ayr wlthout.relePence   to
          pPeCiACt line80 Such leer should not be
          divided arbitrarily  in equal parts between
          the four pPeCiACt8 of the c0uAt.y.~
                                        Yours   very   tPuly,
                                     ATTORRRYQl%RRALd~